                                           Case 4:20-cv-00894-HSG Document 7 Filed 04/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEVE GARRISON,                                     Case No. 20-cv-00894-HSG
                                   8                    Plaintiff,                           ORDER OF DISMISSAL
                                   9             v.

                                  10     JAMES DONATO,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On February 6, 2020, plaintiff filed this pro se civil rights action pursuant to 42 U.S.C. §

                                  14   1983. Dkt. No. 1. That same day, the Court informed plaintiff that this action was deficient

                                  15   because he had not paid the $400 filing fee or submitted a complete in forma pauperis application.

                                  16   Dkt. No. 2. Plaintiff was instructed to respond within twenty-eight days of the date of the order.

                                  17   Dkt. No. 2. The deadline has passed, and plaintiff has neither paid the filing fee nor submitted a

                                  18   completed in forma pauperis application. Plaintiff is able to communicate with the Court, as

                                  19   indicated by his recent motion. Dkt. No. 6. The Court therefore DISMISSES this action without

                                  20   prejudice. Because this dismissal is without prejudice, plaintiff may move to reopen the action.

                                  21   Any such motion must contain a complete in forma pauperis application, i.e., an application with

                                  22   the required certified copy of the plaintiff’s inmate trust account statement for the last six months.

                                  23   The Clerk shall enter judgment and close the file.

                                  24          IT IS SO ORDERED.

                                  25   Dated: 4/29/2020

                                  26                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  27                                                    United States District Judge
                                  28
